The statement of facts and bills of exception have again been examined in the light of appellant's motion for rehearing. The case appears to have been properly disposed of upon original submission. *Page 87 
A bill of exception may not be supplemented by the statement of facts unless in the bill itself reference is made to a particular part of the statement of facts and it is made a part of the bill.
The trial court submitted a killing without malice, apparently through an abundance of caution. If the Court had omitted such instruction no error would have appeared. There is no evidence in the record that appellant was acting under passion produced by an adequate cause, which is necessary under our present statute to raise the issue of murder without malice.
The motion for rehearing is overruled.